Perlin, C.J. Claimant seeks from respondent payment of the sum of $162.54 for materials provided the Division of Highways of the State of Illinois. The demand for the payment was refused on the grounds that funds appropriated for such payments had lapsed. A stipulation submitted by the parties agree that the materials were furnished, and that there is lawfully due the amount requested by claimant. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., A Corporation, vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $162.54.